     Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 1 of 64 Page ID #:1559



 1
       Law Offices of William D. Goldstein
 2
       William D. Goldstein (SBN. 279723)
       4030 Sawtelle Blvd.
 3
       Los Angeles, CA 90066-5408
       Phone: (310) 437-0108
 4     Facsimile: (323) 372-3589
       Email: wdgoldstein@wdgoldstein.com
 5
       Attorney for PLAINTIFF, RUNWAY TV, LLC
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11

12     RUNWAY TV, LLC., A Delaware   )          Case No.: 2:18-CV-02503-FMO (JCx)
                                     )
13     Limited Liability Company     )          PLAINTIFF’S NOTICE OF MOTION
                                     )          AND MOTION TO COMPEL
18                  Plaintiff,       )          WITHOUT OBJECTIONS
                                     )          RESPONSES TO REQUEST FOR
15           vs.                     )          IDENTIFICATION AND
                                     )          PRODUCTION OF DOCUMENTS,
16     EURL ELEONORA DE GRAY, a      )          SET 1; MEMORANDUM OF POINTS
                                     )          AUTHORITIES IN SUPPORT
18     French Company; ELEONORA DE              THEREOF REQUEST FOR
                                     )          SANCTIONS AND DECLARATION
18     GRAY                          )          OF WILLIAM D. GOLDSTEIN
                                     )
19      aka ELEONORA CHRISTENSEN, A )
                                     )          Hearing Date: November 13, 2018
20     French citizen And DOES 1-10, )
                                     )          Time:         9:30 AM
21     INCLUSIVE,                    )
                                     )          Roybal Courthouse Rm. 750
22                  Defendants.      )
                                     )          Hon. Jacqueline Chooljian Presiding
23     _                             )
                                     )
24

25                                              [Filed Concurrently with Plaintiff’s
                                                Notice of Motion and Motion to Deem
26                                              Requests for Admission Admitted or in
                                                the Alternative Compel Responses
27                                              Without Objection]
28



                                             - 1 –

                  PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
     Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 2 of 64 Page ID #:1560



 1
       TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF
 2
       RECORD:
 3
       PLEASE TAKE NOTICE THAT on November 13, 2018, at 9:30 a.m. in
 4
       Courtroom 750 of Roybal Courthouse, located at 255 East Temple Street, Los
 5
       Angeles, California 90012, Plaintiff will move for an Order Compelling Responses
 6
       to Requests for Identification and Production of Documents and Things, Set 1.
 7
       This Motion is made on the grounds that said Discovery was served on August 28,
 8
       2018 and no responses have, to date, been received by Plaintiff.
 9

10
             This motion and request for an order is based upon the memorandum of
11
       points and authorities, the singular Declaration of William D. Goldstein
12
       incompliance with Local Rules 37-1 and 37-2.4, exhibits, and any oral and
13     documentary evidence as may be presented at hearing of this motion.
18

15

16     Respectfully submitted:
18

18     DATED: October 17, 2018               LAW OFFICES OF WILLIAM D. GOLDSTEIN
19

20                                           By: __________________________
21                                               William D. Goldstein
22                                               Attorney for RUNWAY TV, LLC.
23

24

25

26

27

28



                                              - 2 –

                   PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
     Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 3 of 64 Page ID #:1561



 1
                    MEMORANDUM OF POINTS AND AUTHORITIES
 2

 3            PLAINTIFF RUNWAY TV, LLC. ("Plaintiff') submits this brief in support
 4     of its Motion to Compel Responses Without Objection to the Requests for the
 5     Identification and Production of Documents and Things (Set 1) served on
 6     Defendant Eleonora De Gray on August 28, 2018.
 7

 8                                        I. Introduction
 9            This case stems from the breach of a Trademark licensing agreement entered
10     into by the parties on April 1, 2014. At that time, the Plaintiff agreed to allow the
11     Defendants to use their Trademark for a three-month test in the French market. By
12     that agreement, the license trial use of the RUNWAY® trademark expired after a
13     single issue of the RUNWAY® France magazine was published. Thereafter the
18     Defendant agreed to pay a royalty for each issue of the magazine published and
15     never did.
16            Plaintiff is the owner of the trademark RUNWAY® and is in the business of
18     designing, advertising, marketing, publishing, distributing, selling and/or offering
18     for sale a high-end fashion magazine entitled “RUNWAY MAGAZINE.”
19            Upon information and belief. Defendants, through their Internet website,
20     http://www.runwaymagazines.com, from that period on, prominently displayed the
21     infringing "Runway® Magazine" designation using a font indistinguishable from
22     that which Plaintiff uses on its website, http://www.runwaylive.com
23            Defendants continue to advertise the infringing designation "RUNWAY®
24     MAGAZINE" on several Internet and Social Media websites, such as
25     Youtube.com, Facebook.com Twitter.com, as well as various blogs causing
26     confusion among the general consuming public as to the origin of Defendants
27     services since consumers associate the RUNWAY MAGAZINE name with
28     Plaintiff.


                                                - 3 –

                    PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
     Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 4 of 64 Page ID #:1562



 1
                                         II. Case History
 2
             Plaintiff filed this suit with the Central District Court on March 28, 2018. As
 3
       per the Hague Convention and French law, once the suit has been filed in a
 4
       territory outside of French jurisdiction, the conformed copy of the Summons and
 5
       Complaint as well as all documents (inclusive of exhibits) to be served, must be
 6
       translated into the French language. Thereafter, the suit is transmitted to the French
 7
       Ministry of Justice. This was accomplished by FEDEX and received on June 25,
 8
       2018. On June 27, 2018 the case was then sent on to the prosecutor’s office for
 9
       service (according to the letter by Nicholas Castell cited in previous motions). This
10
       complete process takes between six (6) and nine (9) months as testified to by
11
       Richard Hamilton in his declaration filed with Plaintiffs Motion to Extend time for
12
       Service). As such, the moving Defendant in this matter has not, as yet, received
13     service of process of the original Summons and Complaint.
18        Much of the motion practice in this case has been brought by the Defendants
15     filing a Motion to Dismiss for Lack of Jurisdiction under FRCP Rule 12(b)(6) prior
16     to receipt of the original Summons and Complaint and then complaining that she
18     had not been served.
18           Defendants original Motion to Dismiss was granted by this Court with leave
19     to amend. By order of the Court, the First Amended Complaint containing over 20
20     additional paragraphs explaining jurisdiction, and with edited versions of each
21     Cause of Action to conform with the additional text, was filed, inclusive of a Proof
22     of Service on July 30, 2018. The responsive pleading was due no later than August
23     13, 2018.
24        The order of the Court stated in paragraph 7:
25                  In the event Defendants wish to file another motion to dismiss,
26           then counsel for the parties shall, on August 6, 2018, at 10:00 a.m.
27           meet and confer in person at an agreed upon location within the
28           Central District of California to discuss Defendants’ motion to

                                               - 4 –

                   PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
     Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 5 of 64 Page ID #:1563



 1
             dismiss. Defendants’ motion to dismiss must include copies of all
 2
             meet and confer letters as well as a declaration that sets forth, in
 3
             detail, the entire meet and confer process (i.e., when and where it took
 4
             place, how long it lasted and the position of each attorney with respect
 5
             to each disputed issue that will be the subject of the motion). Failure
 6
             to include such a declaration will result in the motion to dismiss being
 7
             denied.
 8
             Rather than meet and confer, on August 1, 2018, Defendant Eleonora De
 9
       Gray filed an Answer to the First Amended Complaint. This was followed on
10
       August 9, 2018 with a Motion to Strike under California Law based on California
11
       Code of Civil Procedure §418.10 for Lack of Jurisdiction. Hence, this Defendant
12
       attempted to skirt the Court’s order requiring a Meet and Confer in favor of
13     arguing under State law instead of the FRCP.
18           The Plaintiff was then compelled to respond with an opposition to this
15     improper Motion wasting Plaintiffs resources and the Court’s time. The opposition
16     was filed on August 12, 2018. Once the Opposition was filed, and without leave of
18     the Court, Defendant De Gray filed two Addendums to her motion (on August 17,
18     2018 and September 5, 2018) filled with scurrilous falsehoods and perjurious
19     statements about Counsel for the Plaintiff. Plaintiff was unable to respond to these
20     libelous statements and false allegations under the FRCP and Local Rules without
21     bringing a motion for leave of the Court to Reply. There was not time between the
22     filing of the two amendments and the hearing date (September 13, 2018) to do so.
23           The Court denied the Motion to Strike by Defendant De Gray and deemed as
24     moot the two Addendums on September 10, 2018.
25           The very next day, September 11, 2018, Defendant De Gray filed a Motion
26     to Dismiss under FRCP Rule 12 (b)(5). A quick look at this motion reveals that
27     with some slight modification it is nearly identical to the Motion to Strike the
28     Court had just ruled on with both of the Addendums included. This motion is

                                               - 5 –

                   PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
     Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 6 of 64 Page ID #:1564



 1
       calendared to be heard on October 18, 2018. It is again filled with libelous
 2
       statements and false allegations about Plaintiff’s Counsel.
 3
             This was another improper Motion after an Answer had been filed. It also
 4
       violates the Court’s previous order to Meet & Confer. Yet again, the Plaintiff was
 5
       compelled to respond to to this improper Motion with an Opposition wasting
 6
       Plaintiffs resources and this Court’s time.
 7
             The Defendant then filed yet another Motion; on September 17, 2018
 8
       Defendant filed a Motion for a Protective Order under FRCP 26(c). As has been
 9
       Defendant’s habit, the Caption page was incorrect, listing Vincent Mazzotta as a
10
       Plaintiff, he is not. The copy of the Motion served to the Plaintiff did not list a
11
       date, time or location for the hearing. The actual Notice section of the Motion was
12
       also violative of the FRCP as it does not list a date, time or location for the hearing.
13     And again, this Motion was filed without any effort to Meet and Confer in
18     violation of FRCP Rule 26(C), Local Rules 37-1 and 37-2.4.
15           The Motion was denied by this Court as not in the form of a Joint stipulation
16     or Declaration re: Meet and Confer in violation of Local Rule 37-2.4.
18           The current Motion to Compel Responses Without Objections was made
18     necessary by the Defendant’s failure to provide any responses to the Discovery
19     served on August 28, 2018. Additionally, despite 8 Meet and Confer letters sent by
20     the Plaintiff, inclusive of multiple requests for a list of any objections to specific to
21     individual Discovery Requests and 4 specific request to schedule a telephonic Meet
22     and Confer within 10 days which Plaintiff then extended to 15 days, the Defendant
23     has refused to participate in the Meet and Confer Process as specified in Local
24     Rule 37-1 et. seq.
25     //
26     //
27     //
28     //

                                                 - 6 –

                    PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
     Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 7 of 64 Page ID #:1565



 1
                                            ARGUMENT
 2
          1. Pursuant to Federal Rules of Civil Procedure 34, Defendant Was required
 3                to respond in writing under oath, within thirty (30) days from
                                     the date of service
 4
             Plaintiff served PLAINTIFF’S REQUESTS FOR THE IDENTIFICATION
 5
       AND PRODUCTION OF DOCUMENTS AND THINGS (Set 1) to the Defendant
 6
       by Email on August 28, 2018 (a true copy of said Request is attached hereto as
 7
       Exhibit “A”). As of the date of filing this Notice of Motion and Motion, no
 8
       responses have been received by Plaintiff to these requests.
 9
               2. Defendant Refused to Comply with Local Rule 37-1 Requiring a
10
                            Telephonic Pre-Filing Conference of Counsel
11
             Prior to the filing of any motion relating to discovery pursuant to F.R.C.P.
12
       26-37, Counsel for the parties shall confer in a good faith effort to eliminate the
13
       necessity for hearing the motion or to eliminate as many of the disputes as
18
       possible. It shall be the responsibility of counsel for the moving party to arrange
15
       for this conference. If both counsels are located within the same county of the
16
       Central District, the conference shall take place in person at the office of the
18
       moving party’s counsel, unless the parties agree to meet someplace else. If both
18
       counsels are not located within the same county of the Central District, the
19
       conference may take place telephonically. Unless relieved by written order of the
20
       Court upon good cause shown, counsel for the opposing party shall confer with
21
       counsel for the moving party within ten (10) days after the moving party serves a
22
       letter requesting such conference.
23
             Here Counsel for the Plaintiff sent several Email Meet & Confer letters.
24
       The first dated October 1, 2018 advised the Defendant that her responses to
25
       Discovery were overdue and that in accordance with FRCP Rule 36 the Requests
26
       for Admission were, by law, Deemed Admitted. It additionally asked if it was the
27
       intent of the Defendant to provide any Responses. (a true and correct copy of this
28
       letter is attached hereto as Exhibit “B”)
                                                   - 7 –

                   PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
     Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 8 of 64 Page ID #:1566



 1
             In response the Defendant stated she would not participate in a Meet and
 2
       Confer until this Court had ruled on her Motion for a protective order and Motion
 3
       to Dismiss (a true and correct copy of this letter is attached hereto as Exhibit “C”)
 4
             Plaintiff responded to this letter immediately. Stating, “Again, I ask you if
 5
       you intend to respond to the discovery? And if so, when? Do you have any legally
 6
       based objections to specific discovery requests? If so, please enumerate them
 7
       within the specific grounds of FRCP Rule 34, the Federal Rules of Evidence and
 8
       the instructions included with the requests (a true and correct copy of this letter is
 9
       attached as Exhibit “D”).
10
             Defendant responded that she would follow the Court’s orders and take
11
       action accordingly. That “All my objections disagreements, evidence of your
12
       abusive actions described in Motion to Dismiss, Motion for Protective Order, and
13
       Motion for Sanctions.” (a true and correct copy of the letter is attached hereto as
18
       Exhibit “E”)
15
             In a letter sent by Email on October 2, 2018, Plaintiff stated: “In accordance
16
       with the Local Rule 37-1, I would like to schedule a telephonic Meet and Confer
18
       prior to the filing of any Discovery Motions. I am willing to call you at any time
18
       between 6:00AM and 6:00PM California time (GMT-8). The purpose of the call is
19
       to discuss, as referenced in my Email of yesterday, any legally based objections to
20
       specific discovery requests.”
21
             As to the Defendants statement of the previous day as to her objections
22
       Plaintiff said, “To date, you have not referenced any specific issues related to
23
       discovery. Rather you have said your objections were “disagreements, evidence,
24
       abusive actions and motion for sanctions.” These are not maters for discovery
25
       objections nor are they specific to any individual Discovery Request. As stated in
26
       my previous Emailed letters, we are required to participate in a meaningful, legal
27
       objection based and respectful Meet and Confer processes.” Additionally, Plaintiff
28
       stated: “Please advise me ASAP when we can have this phone discussion within

                                                - 8 –

                   PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
     Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 9 of 64 Page ID #:1567



 1
       the next 10 days.” (a true and correct copy of this letter is attached hereto as
 2
       Exhibit “F”)
 3
             The following day the Defendant responded in part: “I formally inform you
 4
       that you are raising HARRASMENT issue ones again. I already responded you 3
 5
       times about discovery – we'll proceed with discovery AFTER OCTOBER 18,
 6
       2018. Discovery usually conducted and follows Court Order about HOW
 7
       DISCOVERY SHOULD BE MADE. THIS IS ACCORDING TO FEDERAL
 8
       RULES. If you'll continue harassment I'll be obliged to submit your harassing and
 9
       intimidating letters in ADDEMDUM in corresponding Motions.” Defendant also
10
       reiterated her claim that her objections were inclusive in her Motion filings (a true
11
       and correct copy of this letter is attached hereto as Exhibit “G”
12
             On October 3, 2018 the Plaintiff responded: “Please be aware that your
13
       having filed 3 motion in the past month does not relieve you of your
18     responsibilities under the FRCP and Local Rules. As such, in accordance with the
15     Local Rule 37-1, I would like to schedule a telephonic Meet and Confer no later
16     than October 12, 2018 as discussed in my letter yesterday. I am willing to call you
18     at any time between 6:00AM and 6:00PM California time (GMT-8). The purpose
18     of the call is to discuss any legally based objections to specific discovery requests.”
19     (a true and correct copy of this letter is attached hereto as Exhibit “H”).
20           Despite the Plaintiff’s attempts to conform to Local Rule 37-1 the Defendant
21     responded with the same claim of harassment and that her discovery objections had
22     already been stated. Defendant concluded this letter with a warning that “Ones
23     again I'm giving you last WARNING – you next letter, together with all 6 previous
24     letter will be filed like ADENDUMS to appropriate Motions as a display of
25     HARRASMENT issue.” (a true and correct copy of this letter is attached hereto as
26     Exhibit “I”).
27           Plaintiff responded in part: “ A Meet and Confer letter is not harassment.
28     The FRCP and Local rules do not grant an extension for discovery responses when

                                                - 9 –

                   PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 10 of 64 Page ID #:1568



 1
     Motions are pending unless ordered by the Court. The Local Rules require that I
 2
     attempt to set up a telephonic Meet and Confer related to Discovery issues. If one
 3
     is not allowed by a party after 10 days I am entitled to file the appropriate Motion.”
 4
     Additionally, Plaintiff stated: “If it is your choice to wait till your Motions filed in
 5
     violation of the FRCP, Local Rules and Orders of this Court to be heard, rather
 6
     than Meet & Confer, that is your choice. That said, expect a Motion to Compel and
 7
     Request for Sanctions in full compliance with Local Rule 37-1 on the 17th of the
 8
     Month or sooner if the Motion is Denied in chambers.” (a true and correct copy of
 9
     this letter is attached hereto as Exhibit “J”)
10
           On October 12, 2018, after this Court’s ruling denying the Defendants
11
     Motion for a Protective Order the Plaintiff sent another Meet and Confer letter
12
     which in part stated: “I again request that you state with specificity and in writing
13
     any legal objections you have with any specific Discovery Request and that you
18
     provide me a day and time prior to Wednesday October 17, 2018 (that is an
15
     extension of 5 days beyond the legal requirement) to discuss any legal objections
16
     to specific Requests. I am willing to call you at any time between 6:00AM and
18
     6:00PM California time (GMT-8). Remember, the purpose of the call is to discuss,
18
     as referenced in my 6 previous Emails, any legally based objections to specific
19
     discovery requests.” (a true and correct copy of this letter is attached hereto as
20
     Exhibit “J”)
21
           On Monday, October 15, 2018 the Defendant responded that she was
22
     available Monday thru Friday between 9:00 AM and 6:00 PM Paris time. She also
23
     requested that Plaintiff “specify “legal objection based and respectful Meet and
24   Confer processes” As it is not clear to me. Definition would be much appreciated.
25   Again, I encourage you to read my Motion for protective Order, as all
26   disagreements listed there, as I said to you every time in my 5 emails.” (a true and
27   correct copy of the letter is attached hereto as Exhibit “K”)
28



                                              - 10 –

                    PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 11 of 64 Page ID #:1569



 1
             That same day Plaintiff responded setting Wednesday, October 17, 2018 (the
 2
     last permissible date under the 5-day extension) for a telephonic Meet and Confer.
 3
     This would allow 2 days for the Defendant to draft her objections prior to the
 4
     scheduled phone call and was specified at 4:00 PM Paris time to comply with the
 5
     date and time requirements set by the Defendant. In response to what was meant by
 6
     a “legal objection based and respectful Meet and Confer processes” Plaintiff stated:
 7
     “It is not my place, nor is there time, for me to provide you an education as to
 8
     proper Legal Objections to Discovery Requests as you have requested. You have
 9
     had the requests for over 6 weeks. I would strongly suggest you research the matter
10
     quickly and return your objections specific to each of the Document Requests prior
11
     to the scheduled conversation.” Additionally, Plaintiff provided an example of an
12
     objection for an Irrevelant request in legal language as an example to assist the
13   Defendant. (a true and correct copy of the letter is attached hereto as Exhibit “L”)
18           In response on Tuesday, October 16, 2018 the Defendant sent a letter
15   refusing to telephonically Meet and Confer with Counsel on the 17th. Rather than
16   propose another date Defendant stated she would place her objections in writing on
18   the 18th. Defendant did not agree to any day or time for a telephonic
18   communication. Defendant instead lectured Counsel for the Plaintiff on the proper
19   way to set up a telephonic communication. Additionally, Defendant referred to
20   Counsel for the Plaintiff 10 times in her letter as a Lier. (a true and correct copy of
21   the letter is attached hereto as Exhibit “M”)
22           The Plaintiff sent a response advising the Defendant of the effect of her
23   refusal to telephonically meet and confer within the Court’s required deadline with
24   the added 5-day extension and advised the Defendant that appropriate Motions
25   would be filed. (a true and correct copy of this letter is attached hereto as Exhibit
26   “N”
27         3. It is Not the Duty of the Plaintiff to Educate a Pro Se Litigant. Nor
28                is the Duty of the Plaintiff to Extend Additional time for a

                                              - 11 –

                   PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 12 of 64 Page ID #:1570



 1
               Telephonic Meet and Confer. Yet Plaintiff Did So. However, The
 2
                 Plaintiff is Not Required to Further Extend The Period for a
 3
                 Telephonic Meet and Confer Session After Being Repeatedly
 4
              Insulted by the Defendant. Hence, the Plaintiff Submits this Motion
 5
                                    Under Local Rule 37-2.4
 6
              Local Rule 37-2.4 Failure to File a Stipulation
 7
           The Court will not consider any discovery motion in the absence of a joint
 8
     stipulation or a declaration from counsel for the moving party establishing that
 9
     opposing counsel (a) failed to confer in a timely manner in accordance with L.R.
10
     37-1; (b) failed to provide the opposing party’s portion of the joint stipulation in a
11
     timely manner in accordance with L.R. 37-2.2; or (c) refused to sign and return
12
     the joint stipulation after the opposing party’s portion was added. If such
13   declaration accompanies the motion, then L.R. 6-1, 7-9 and 7-10 apply.
18         Here as the Defendant refused a telephonic meeting of Counsel within the
15   required 10 days under Local Rule 37-1 and thereafter refused a telephonic
16   meeting of Counsel within an additional 5 days and for the other reasons stated
18   herein, Plaintiff files the attached Declaration of William D. Goldstein stating the
18   circumstances for the failure of the Parties to file a Joint Stipulation.
19                    4. Request for Sanctions Under FRCP Rule 37(b)(5)
20      (A)     If the motion is granted—or if the disclosure or requested discovery is
21              provided after the motion was filed—the court must, after giving an
                opportunity to be heard, require the party or deponent whose conduct
22
                necessitated the motion, the party or attorney advising that conduct, or
23              both to pay the movant's reasonable expenses incurred in making the
24
                motion, including attorney's fees. But the court must not order this
                payment if:
25
                (i) the movant filed the motion before attempting in good faith to obtain
26              the disclosure or discovery without court action;
27              (ii) the opposing party's nondisclosure, response, or objection was
28              substantially justified; or


                                              - 12 –

                   PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 13 of 64 Page ID #:1571



 1
              (iii) other circumstances make an award of expenses unjust.
 2
            Here the Defendant refused to participate in a telephonic Meet and Confer
 3
     nor provide the Plaintiff with her legal objections to the Discovery Requests. This
 4
     then requires the filing of a Declaration by Counsel under Local Rule 37-2.4
 5
           As discussed in the Declaration of William D. Goldstein, Counsel for the
 6
     Plaintiff spent in excess of 6 hours researching and drafting this Notice of Motion
 7
     and Motion as well as the accompanying Notice of Motion and Motion to Deem
 8
     Requests for Admission Admitted or in the Alternative Compel Responses
 9
     Without Objection., Compiling the Exhibits and Preparing the attached
10
     Declaration. As is discussed in said Declaration, Counsel charges his client,
11
     Runway TV, LLC at the rate of $350.00 per hour. Hence, Defendant seeks
12
     $2,100.00 in sanctions equivalent to its costs in filing these Motions.
13
           Plaintiff understands that the Courts generally give the benefit of the Doubt
18
     to Pro Se litigants. This Defendant has repeatedly violated the Local Rules, FRCP
15
     and the direct Orders of the Court. Nevertheless, this Defendant has never been
16
     sanctioned. This Defendant has repeatedly been advised of what her legal
18
     responsibilities are regarding Discovery Responses, yet she not only disputes
18
     these and refuses to comply but instead insults Counsel and threatens him with
19
     claims of harassment. Plaintiff has nevertheless, been required to shoulder the
20
     expense of opposing the Defendants last 4 Motions and now is required to file 2
21   Motions filed related to Discovery. Enough should be enough. This Defendant
22   should be sanctioned.
23                                    5. Conclusion
24      For the reasons set forth herein plaintiff, Runway TV, LLC hereby requests that
25   this Court grant under FRCP 34 the Plaintiff’s Motion Compelling Responses
26   without Objection to the Plaintiffs Request for Identification and Production of
27   Documents and Things (Set 1).
28



                                             - 13 –

                 PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 14 of 64 Page ID #:1572



 1
           Additionally, Plaintiff requests that this Court sanction this Defendant under
 2
     $2,100 under FRCP Rule 37(5)(A).
 3
     Respectfully submitted,
 4
     DATED: October 17, 2018               LAW OFFICES OF WILLIAM D. GOLDSTEIN
 5

 6
                                           By: __________________________
 7
                                               William D. Goldstein
 8
                                               Attorney for RUNWAY TV, LLC.
 9

10

11

12

13

18

15

16

18

18

19

20

21

22

23

24

25

26

27

28



                                            - 14 –

                 PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 15 of 64 Page ID #:1573



 1
                       DECLARATION OF WILLIAM D. GOLDSTEIN
 2
     I, William D. Goldstein, hereby declare:
 3
     1.    I am a resident of Los Angeles County of the state of California.
 4
     2.    I am an attorney at law, duly licensed to practice in the State of California
 5
     and a member in good standing of the Bar of this Court. I am counsel for Plaintiff
 6
     RUNWAY TV, LLC., herein.
 7
     3.    I have personal knowledge of the following facts and if called as a witness I
 8
     could and would testify competently thereto.
 9
           4.       On October 1, 2018 I advised by letter the Defendant that her
10
     responses to Discovery were overdue and that in accordance with FRCP Rule 36
11
     the Requests for Admission were, by law, Deemed Admitted. This letter
12
     additionally asked if it was the intent of the Defendant to provide any Responses.
13   (a true and correct copy of this letter is attached hereto as Exhibit “B”)
18         5.       In response the Defendant stated she would not participate in a Meet
15   and Confer until this Court had ruled on her Motion for a protective order (a true
16   and correct copy of this letter is attached hereto as Exhibit “C”)
18         6.       Plaintiff responded to this letter immediately. Stating, “Again, I ask
18   you if you intend to respond to the discovery? And if so, when? Do you have any
19   legally based objections to specific discovery requests? If so, please enumerate
20   them within the specific grounds of FRCP Rule 34, the Federal Rules of Evidence
21   and the instructions included with the requests (a true and correct copy of this
22   letter is attached hereto as Exhibit “D”).
23         7.       Defendant responded that she would follow the Court’s orders and
24   take action accordingly. That “All my objections disagreements, evidence of your
25   abusive actions described in Motion to Dismiss, Motion for Protective Order, and
26   Motion for Sanctions.” (a true and correct copy of the letter is attached hereto as
27   Exhibit “E”)
28



                                              - 15 –

                 PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 16 of 64 Page ID #:1574



 1
           8.       In a letter sent by Email on October 2, 2018, Plaintiff stated: “In
 2
     accordance with the Local Rule 37-1, I would like to schedule a telephonic Meet
 3
     and Confer prior to the filing of any Discovery Motions. I am willing to call you
 4
     at any time between 6:00AM and 6:00PM California time (GMT-8). The purpose
 5
     of the call is to discuss, as referenced in my Email of yesterday, any legally based
 6
     objections to specific discovery requests.”
 7
           9.       As to the Defendants statement of the previous day on her objections
 8
     Plaintiff said, “To date, you have not referenced any specific issues related to
 9
     discovery. Rather you have said your objections were “disagreements, evidence,
10
     abusive actions and motion for sanctions.” These are not maters for discovery
11
     objections nor are they specific to any individual Discovery Request. As stated in
12
     my previous Emailed letters, we are required to participate in a meaningful, legal
13   objection based and respectful Meet and Confer processes.” Additionally, Plaintiff
18   stated: “Please advise me ASAP when we can have this phone discussion within
15   the next 10 days.” (a true and correct copy of this letter is attached hereto as
16   Exhibit “F”)
18         10.      The following day the Defendant responded in part: “I formally
18   inform you that you are raising HARRASMENT issue ones again. I already
19   responded you 3 times about discovery – we'll proceed with discovery AFTER
20   OCTOBER 18, 2018. Discovery usually conducted and follows Court Order about
21   HOW DISCOVERY SHOULD BE MADE. THIS IS ACCORDING TO
22   FEDERAL RULES. If you'll continue harassment, I'll be obliged to submit your
23   harassing and intimidating letters in ADDEMDUM in corresponding Motions.”
24   Defendant also reiterated her claim that her objections were inclusive in her
25   Motion filings (a true and correct copy of this letter is attached hereto as Exhibit
26   “G”
27         11.      On October 3, 2018 the Plaintiff responded: “Please be aware that
28   your having filed 3 motion in the past month does not relieve you of your

                                               - 16 –

                 PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 17 of 64 Page ID #:1575



 1
     responsibilities under the FRCP and Local Rules. As such, in accordance with the
 2
     Local Rule 37-1, I would like to schedule a telephonic Meet and Confer no later
 3
     than October 12, 2018 as discussed in my letter yesterday. I am willing to call you
 4
     at any time between 6:00AM and 6:00PM California time (GMT-8). The purpose
 5
     of the call is to discuss any legally based objections to specific discovery equests.”
 6
     (a true and correct copy of this letter is attached hereto as Exhibit “H”).
 7
           12.    Despite the Plaintiff’s attempts to conform to Local Rule 37-1 the
 8
     Defendant responded with the same claim of harassment and that her discovery
 9
     objections had already been stated. Defendant concluded this letter with a warning
10
     that “Ones again I'm giving you last WARNING – you next letter, together with
11
     all 6 previous letter will be filed like ADENDUMS to appropriate Motions as a
12
     display of HARRASMENT issue.”
13         13.    Plaintiff responded in part: “ A Meet and Confer letter is not
18   harassment. The FRCP and Local rules do not grant an extension for discovery
15   responses when Motions are pending unless ordered by the Court. The Local
16   Rules require that I attempt to set up a telephonic Meet and Confer related to
18   Discovery issues. If one is not allowed by a party after 10 days I am entitled to file
18   the appropriate Motion.” Additionally, Plaintiff stated: “If it is your choice to wait
19   till your Motions filed in violation of the FRCP, Local Rules and Orders of this
20   Court to be heard, rather than Meet & Confer, that is your choice. That said,
21   expect a Motion to Compel and Request for Sanctions in full compliance with
22   Local Rule 37-1 on the 17th of the Month or sooner if the Motion is Denied in
23   chambers.” (a true and correct copy of this letter is attached hereto as Exhibit “I”)
24         14.    On October 12, 2018, after this Courts ruling denying the Defendants
25   Motion for a Protective Order the Plaintiff sent another Meet and Confer letter
26   which in part stated: “I again request that you state with specificity and in writing
27   any legal objections you have with any specific Discovery Request and that you
28   provide me a day and time prior to Wednesday October 17, 2018 (that is an

                                             - 17 –

                 PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 18 of 64 Page ID #:1576



 1
     extension of 5 days beyond the legal requirement) to discuss any legal objections
 2
     to specific Requests. I am willing to call you at any time between 6:00AM and
 3
     6:00PM California time (GMT-8). Remember, the purpose of the call is to
 4
     discuss, as referenced in my 6 previous Emails, any legally based objections to
 5
     specific discovery requests.” (a true and correct copy of this letter is attached
 6
     hereto as Exhibit “J”)
 7
           15.    On Monday, October 15, 2018 the Defendant responded that she was
 8
     available Monday thru Friday between 9:00 AM and 6:00 PM Paris time. She also
 9
     requested that Plaintiff “specify “legal objection based and respectful Meet and
10
     Confer processes” As it is not clear to me. Definition would be much appreciated.
11
     Again, I encourage you to read my Motion for protective Order, as all
12
     disagreements listed there, as I said to you every time in my 5 emails.” (a true and
13   correct copy of the letter is attached hereto as Exhibit “K”)
18         16.    That same day Plaintiff responded setting Wednesday, October 17,
15   2018 (the last permissible date under the 5-day extension) for a telephonic Meet
16   and Confer. This would allow 2 days for the Defendant to draft her objections
18   prior to the scheduled phone call and was specified at 4:00 PM Paris time to
18   comply with the date and time requirements set by the Defendant. In response to
19   what was meant by a “legal objection based and respectful Meet and Confer
20   processes” Plaintiff stated: “It is not my place, nor is there time, for me to provide
21   you an education as to proper Legal Objections to Discovery Requests as you
22   have requested. You have had the requests for over 6 weeks. I would strongly
23   suggest you research the matter quickly and return your objections specific to each
24   of the Document Requests prior to the scheduled conversation.” Additionally,
25   Plaintiff provided an example of an objection for an Irrevelant request in legal
26   language as an example to assist the Defendant. (a true and correct copy of the
27   letter is attached hereto as Exhibit “L”)
28



                                             - 18 –

                 PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 19 of 64 Page ID #:1577



 1
     17.   In response on Tuesday, October 16, 2018 the Defendant sent a letter
 2
     refusing to telephonically Meet and Confer with Counsel on the 17th. Rather than
 3
     propose another date Defendant stated she would place her objections in writing
 4
     on the 18th. Defendant did not agree to any day or time for a telephonic
 5
     communication. Defendant instead lectured Counsel for the Plaintiff on the proper
 6
     way to set up a telephonic communication. Additionally, Defendant referred to
 7
     Counsel for the Plaintiff 10 times in her letter as a Lier. (a true and correct copy of
 8
     the letter is attached hereto as Exhibit “M”)
 9
     18.   The Plaintiff sent a response advising the Defendant of the effect of her
10
     refusal to telephonically meet and confer within the Court’s required deadline
11
     with the added 5-day extension and advised the Defendant that appropriate
12
     Motions would be filed. (a true and correct copy of this letter is attached hereto as
13   Exhibit “N”
18   19.   I have spent in excess of 6 hours preparing this Notice of Motion and
15   Motion along with the accompanying Motion to Deem Requests for Admission
16   Admitted.
18   20.    I currently charge my client Runway TV, LLC at the rate of $350.00 per
18   hour which is commensurate with the amount charged by other attorneys with my
19   education and experience located in West Los Angeles.
20   21.   Plaintiff therefore seek sanctions in the amount of $2,100.00 to compensate
21   it for the attorney fees the Plaintiff has paid to file this Discovery Motion.
22         I declare under penalty of perjury under the laws of the United States and the
23   State of California that the foregoing is true and correct.
24

25   Executed on October 16, 2018 at Los Angeles, California.
26

27                                     __________________________________
28                                     WILLIAM D. GOLDSTEIN, Declarant

                                              - 19 –

                   PLAINTIFF’S MOTION TO COMPEL RESPONSES WITHOUT OBJECTIONS
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 20 of 64 Page ID #:1578




                                                 Exhibit “A”
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 21 of 64 Page ID #:1579



 1   Law Offices of William D. Goldstein
     William D. Goldstein (SBN. 279723)
 2
     4030 Sawtelle Blvd.
 3
     Los Angeles, CA 90066-5408
     Phone: (310) 437-0108
 4
     Facsimile: (323) 372-3589
     Email: wdgoldstein@wdgoldstein.com
 5
     Attorney for PLAINTIFF, RUNWAY TV, LLC.
 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

10

11

12   RUNWAY TV, LLC., A Delaware Limited )         Case NO.: 2:18-CV-02503-FMO (JCx)
                                         )
13   Liability Company                   )         PLAINTIFF’S REQUESTS FOR THE
                                         )         IDENTIFICATION AND PRODUCTION
18                 Plaintiff,            )         OF DOCUMENTS AND THINGS
                                         )
15           vs.                         )         (Set 1)
                                         )
16   EURL ELEONORA DE GRAY, a French     )
18   Company; ELEONORA DE GRAY           )
                                         )
18    aka ELEONORA CHRISTENSEN, A French )
                                         )
19   citizen And DOES 1-10, INCLUSIVE,   )
                                         )
20               Defendants.             )
                                         )
21   _                                   )
                                         )
22

23

24

25

26

27

28



                                               - 1 –

       PLAINTIFF’S REQUESTS FOR THE IDENTIFICATION AND PRODUCTION OF DOCUMENTS AND THINGS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 22 of 64 Page ID #:1580



 1          Pursuant to Federal Rules of Civil Procedure 34, Plaintiff RUNWAY TV, LLC.
 2   (“Plaintiff” or “Propounding Party”) requests that Defendant ELEONORA DE GRAY
 3   (“Defendant” or “Responding Party”) respond in writing under oath, within thirty (30) days from
 4   the date of service hereof to each of the following requests; and produce the documents and
 5   things designated in the categories below at the law office of William D. Goldstein, 4030
 6   Sawtelle Blvd., Los Angeles, California 90066-5408 or via Email to
 7   wdgoldstein@wdgoldstein.com.
 8                                           INSTRUCTIONS
 9          1.      Unless otherwise specified, the documents called for by these document requests
10   are documents in your possession, custody or control that were applicable, effective, prepared,
11   written, generated, sent, dated, or received at any time since January 1, 2013till the date the
12   responses are served. You are not required to produce Documents that have been produced
13   previously by Defendant in response to Rule 26 initial disclosures.
18          2.      Unless otherwise specified, the documents called for by these document requests
15   are limited in scope to those responsive documents relating to supplying, manufacturing,
16   distributing, selling, or advertising or promoting products in the United States and France or
18   relating to the RUNWAY™ or RUNWAY MAGAZINE™. For any paragraph that requests
18   documents relating to supplying, manufacturing, distributing, selling, or advertising or promoting
19   products in any country other than the United States and France, the documents called for
20   include all documents in your possession, custody or control maintained in both the United
21   States or in any other country.
22          3.      Pursuant to Fed. R. Civ. P. 26(e), you are under a duty seasonably to supplement
23   any response to this request for production for which you learn that the response is in some
24   material respect incomplete or incorrect and if the additional or corrective information has not
25   otherwise been made known to us during the discovery process or in writing.
26          4.      All documents that respond, in whole or in part, to any part or clause of any
27   paragraph of these document requests shall be produced in their entirety, including all
28   attachments and enclosures. Only one copy need be produced of documents that are responsive


                                                    - 2 –

       PLAINTIFF’S REQUESTS FOR THE IDENTIFICATION AND PRODUCTION OF DOCUMENTS AND THINGS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 23 of 64 Page ID #:1581



 1   to more than one paragraph or are identical except for the person to whom it is addressed if you
 2   indicate the persons or group of persons to whom such documents were distributed. Documents
 3   that in their original condition were stapled, clipped, or otherwise fastened together shall be
 4   produced in such form. Please place the documents called for by each paragraph in a separate file
 5   folder or other enclosure marked with Defendant's name and the paragraph to which such
 6   documents respond, and if any document is responsive to more than one request, indicate each
 7   request to which it responds.
 8          5.      In producing documents consisting of electronically stored data said documents
 9   are to be either printed or produced in Adobe’s Portable Data Format (PDF).
10          6.      For any document withheld under a claim of privilege, submit a sworn or certified
11   statement from your counsel or one of your employees in which you identify the document by
12   author, addressee, date, number of pages, and subject matter; specify the nature and basis of the
13   claimed privilege and the paragraph of this demand for documents to which the document is
18   responsive; and identify each person to whom the document or its contents, or any part thereof,
15   has been disclosed.
16          7.      For any document responsive to these document requests which is known to have
18   been destroyed or lost, or is otherwise unavailable, identify each such document by author,
18   addressee, date, number of pages, and subject matter; and explain in detail the events leading to
19   the destruction or loss, or the reason for the unavailability of such document, including the
20   location of such document when last in your possession, custody, or control, and the date and
21   manner of its disposition.
22          8.      In responding to any document request that calls for documents relating to "any
23   person," or "each person," include information or documents relating to you or your company, if
24   applicable.
25          9.      Each document that is written in whole or in part in any language other than
26   English or that contains any marginal notations in such a language must be accompanied by a
27   certified verbatim English language translation, and all existing English language versions, of all
28   such writings and notations.


                                                    - 3 –

       PLAINTIFF’S REQUESTS FOR THE IDENTIFICATION AND PRODUCTION OF DOCUMENTS AND THINGS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 24 of 64 Page ID #:1582



 1          10.     For ease of transport all documents may be converted to Adobe’s Portable Data
 2   Format (PDF) files. Please place the documents called for by each paragraph (Request) in a
 3   separate file or folder marked with Defendant's name and the paragraph (Request) to which such
 4   documents respond, and if any document is responsive to more than one request, indicate each
 5   request to which it responds.
 6                                            DEFINITIONS
 7          Words in CAPITALS in these Requests for Production are defined as follows:
 8          1.      The term “YOU” or “YOUR” shall mean, refer to and include Defendant
 9   ELEONORA DE GRAY, and any and all of her predecessors in interest, successors in interest,
10   subsidiaries, affiliated entities, joint venturers, members, partners, assignors, licensees, officers,
11   directors, employees, agents, and representatives of the foregoing, and any other PERSON or
12   entity acting or purporting to act on behalf of any of the foregoing.
13          2.      The term “PERSON” or “PERSONS” shall mean, without limitation, human
18   beings, associations, organizations, companies (including ELEONORA DE GRAY),
15   corporations, partnerships, joint ventures, and other legal entities, and the actions of a person
16   shall include the actions of the person's predecessors in interest, successors in interest,
18   subsidiaries, affiliated entities, joint venturers, members, partners, assignors, licensees, officers,
18   directors, employees, agents, and representatives of the foregoing, and any other person or entity
19   acting or purporting to act on behalf of any of the foregoing.
20          3.      As used herein, the term "RELATED TO", "RELATING TO" or
21   "CONCERNING" including any and all grammatical derivations thereof, shall mean directly or
22   indirectly referring to, alluding to, responding to, pertaining to, connected with, commenting on,
23   in respect of, about, regarding, discussing, showing, describing, mentioning, memorializing,
24   reflecting, analyzing, constituting, evidencing, modifying, or pertaining to the matters at issue.
25          4.      As used herein, the term “COMMUNICATIONS” shall mean and refer to all
26   forms of communication, whether oral or written, including, without limitation, face to face
27   conversations, telephone conversations, letters, emails, facsimiles, voice mails, text messages,
28   instant messages, and any DOCUMENTS (as defined below) exchanged.


                                                     - 4 –

       PLAINTIFF’S REQUESTS FOR THE IDENTIFICATION AND PRODUCTION OF DOCUMENTS AND THINGS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 25 of 64 Page ID #:1583



 1          5.      As used herein, the term “DOCUMENT” or “DOCUMENTS” means and refers
 2   to all “documents” and other items identified and includes any reduction to tangible form,
 3   including computer or magnetic memory or storage, of communications, information, or data,
 4   including any written, recorded, or filmed graphic matter of any kind or nature, however
 5   produced or reproduced, and including originals, drafts, and non-identical copies, wherever
 6   located. This term includes, but is not limited to, letters, books, contracts, agreements,
 7   correspondence, computer tapes, computer disks, printouts, keypunch cards, memoranda, diaries,
 8   notes, reports, bulletins, printed forms, telegraphic communications, pleadings and other legal
 9   papers, notes, telexes, telegrams, telecopies, facsimile reproductions or “faxes”, factual
10   compilations, electronic data compilations, statistical compilations, plans, diagrams, journals,
11   change orders, studies, surveys, sketches, art work, graphics, checks, ledgers, catalogs,
12   brochures, pamphlets, press releases, advertisements, invoices, minutes, calendars, photographs,
13   microfilm, microfiche, films, personnel files, quotes, stenographic notes, computer discs,
18   telephone records, schedules, bids, voice recordings, transcriptions, lab notebooks, published
15   materials and things similar to the foregoing. This definition applies to all DOCUMENTS on the
16   particular subject in your possession, custody, or control, or that of your attorneys, agents,
18   employees, officers, directors, or representatives, irrespective of who generated, prepared, or
18   signed the DOCUMENTS.
19          6.      The term DOCUMENT includes “ELECTRONIC DATA,” which means the
20   original (or identical duplicate when the original is not available) and any non-identical copies
21   (whether non-identical because of attached comments, hidden text, annotations, marks,
22   transmission information, or alteration of any kind) of information of any kind stored in
23   electronic, magnetic, optical, magneto-optical or digital form. ELECTRONIC DATA includes,
24   but is not limited to, originals and all copies of electronic mail (commonly referred to as “e-
25   mail”); activity listings of electronic mail receipts and/or transmittals; audio or video recordings
26   of any kind; computer programs (whether private, commercial or a work-in-progress);
27   programming notes or instructions; output resulting from the use of any software programs,
28   including word processing DOCUMENTS, spreadsheets, database files, charts, graphs, outlines,


                                                     - 5 –

       PLAINTIFF’S REQUESTS FOR THE IDENTIFICATION AND PRODUCTION OF DOCUMENTS AND THINGS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 26 of 64 Page ID #:1584



 1   drawings or data; voicemail; operating systems; source code of all types; PIF files; batch files;
 2   ASCII files; and all miscellaneous electronic files and/or file fragments regardless of the media
 3   on which they are stored and regardless of whether the data reside in an active file, or file
 4   fragment. ELECTRONIC DATA further includes without limitation any and all information
 5   stored in hard disks, floppy disks, CD-ROM disks, Bernoulli disks and their equivalents,
 6   magnetic tapes of all kind and computer chips. ELECTRONIC DATA also includes the file
 7   folder tabs, containers or labels appended to any storage device containing ELECTRONIC
 8   DATA.
 9          7.      As used herein, the term “ALL DOCUMENTS” means every DOCUMENT as
10   above defined known to YOU and within YOUR possession, custody, or control.
11          8.      As used herein, the terms “and” and “or” are to be construed both conjunctively
12   and disjunctively as necessary to make these Requests inclusive rather than exclusive. The
13   singular form or a noun or pronoun includes the plural form and vice versa.
18          9.      The term “RUNWAY MAGAZINE” means and refers to the print or electronic
15   version of the magazine published by EURL ELEONORA DE GRAY.
16

18                          REQUEST FOR THE IDENTIFICATION AND
18                         PRODUCTION OF DOCUMENTS AND THINGS
19   REQUEST FOR PRODUCTION NO. 1:
20          A copy of each issue of RUNWAY MAGAZINE published by EURL ELEONORA DE
21   GRAY and/or ELEONORA DE GRAY (as described in item 10 of the instructions each
22   magazine requested herein can be produced in Adobe’s Portable Data Format (PDF).) If
23   Publication in English is not available, the French version of the magazine may be produced
24   without English translation.
25   REQUEST FOR PRODUCTION NO. 2:
26          All COMMUNICATIONS between YOU and any party at Runway Magazine, Inc.
27   between January 1, 2012 and the date of response to this request
28



                                                    - 6 –

       PLAINTIFF’S REQUESTS FOR THE IDENTIFICATION AND PRODUCTION OF DOCUMENTS AND THINGS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 27 of 64 Page ID #:1585



 1   REQUEST FOR PRODUCTION NO. 3:
 2          All COMMUNICATIONS between YOU and Vincent Mazzotta between January 1,
 3   2012 and the date of response to this request.
 4   REQUEST FOR PRODUCTION NO. 4:
 5          All COMMUNICATIONS between YOU and James Buccelli between January 1, 2012
 6   and the date of response to this request.
 7   REQUEST FOR PRODUCTION NO. 5:
 8          All DOCUMENTS RELATED TO, RELATING TO or CONCERNING YOUR
 9   application for the Trademark “RUNWAY MAGAZINE” either to the French Government or
10   internationally.
11   REQUEST FOR PRODUCTION NO. 6:
12          All DOCUMENTS RELATED TO, RELATING TO or CONCERNING the Articles of
13   Incorporation (or the French equivalent thereof) for EURL ELEONORA DE GRAY.
18   REQUEST FOR PRODUCTION NO. 7:
15          All DOCUMENTS RELATED TO, RELATING TO or CONCERNING any “Partners”
16   of EURL ELEONORA DE GRAY and/or YOU in the United States referenced in your Answer
18   to the First Amended Complaint (inclusive of, but not limited to, Emails, Contracts, Agreements
18   and proposals between YOU and /or EURL ELEONORA DE GRAY with said partners.)
19   REQUEST FOR PRODUCTION NO. 8:
20          All DOCUMENTS RELATED TO, RELATING TO or CONCERNING your signing of
21   the Licensing Agreement effective April 1, 2014 between YOU and Runway Beauty, Inc.
22   REQUEST FOR PRODUCTION NO. 9:
23          All COMMUNICATIONS between YOU and any third party in which Vincent Mazzotta
24   is mentioned, between January 1, 2012 and the date of response to this request.
25   REQUEST FOR PRODUCTION NO. 10:
26          All COMMUNICATIONS between YOU and any third party in which James Buccelli is
27   mentioned, between January 1, 2012 and the date of response to this request.
28



                                                      - 7 –

       PLAINTIFF’S REQUESTS FOR THE IDENTIFICATION AND PRODUCTION OF DOCUMENTS AND THINGS
 Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 28 of 64 Page ID #:1586



 1   REQUEST FOR PRODUCTION NO. 11:
 2          All DOCUMENTS RELATED TO, RELATING TO or CONCERNING the shipment of
 3   RUNWAY MAGAZINE to vendors, distributors and/or wholesalers between January 1, 2012
 4   and the date of response to this request.
 5   REQUEST FOR PRODUCTION NO. 12:
 6          All DOCUMENTS RELATED TO, RELATING TO or CONCERNING
 7   COMMUNICATIONS between YOU and vendors of RUNWAY MAGAZINE RELATED TO,
 8   RELATING TO or CONCERNING the RUNWAY™ held by Runway TV, LLC between
 9   January 1, 2012 and the date of response to this request.
10   REQUEST FOR PRODUCTION NO. 13:
11   All DOCUMENTS RELATED TO, RELATING TO or CONCERNING COMMUNICATIONS
12   between YOU and GOOGLE, Inc (inclusive of their online Store) concerning the RUNWAY™
13   held by Runway TV, LLC between January 1, 2012 and the date of response to this request.
18   REQUEST FOR PRODUCTION NO. 14:
15   All DOCUMENTS RELATED TO, RELATING TO or CONCERNING COMMUNICATIONS
16   between YOU and APPLE, Inc. (inclusive of their online store) concerning the RUNWAY™
18   held by Runway TV, LLC between January 1, 2012 and the date of response to this request.
18

19   Dated: August 28, 2018
20                                                               Law Offices of William D. Goldstein
21                                                               ______________________________
22                                                               William D. Goldstein
23

24

25

26

27

28



                                                   - 8 –

       PLAINTIFF’S REQUESTS FOR THE IDENTIFICATION AND PRODUCTION OF DOCUMENTS AND THINGS
         Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 29 of 64 Page ID #:1587


    l                                              PROOF OF SERVICE
    2    I, the undersigned, declare as follows:
    3
         I am employed in the County of Los Angeles, State of California. I am over the age of 18
    4    years, and not a party to the within action. I am an employee of or agent for LAW OFFICES
         OF WILLIAM D. GOLDSTEIN, whose business address is 4030 Sawtelle Blvd., Los
    5    Angeles, CA 90066.
    6
                 On August 28, 2018 I served the foregoing document(s): PLAINTIFF'S REQUESTS FOR
    7    ADMISSION TO ELEONORA DE GRAY.PLAINTIFF'S REQUESTS FOR THE IDENTIFICATION
         AND PRODUCTION OF DOCUMENTS AND THINGS to the following party(ies) in this action
    8    addressed as follows:

    9         Elenora de Gray/EURL Elenora de Gray                Elenora de Gray/EURL Elenora de Gray
                   infodegray@gmail.com                                   23/25 Rue Jean Jacques
10                                                                    Rousseau. 75001 Paris France
11
          a     (BY MAIL) I caused a true copy of each document, placed in a sealed envelope with
12            postage fully paid, to be placed in the United States mail at Los Angeles, California.
              I am "readily familiar" with this firm's business practice for collection and processing of
13
              mail, that in the ordinary course of business said document(s) would be deposited with
14            the U.S. Postal Service on that same day. I understand that the service shall be
              presumed invalid if the postal cancellation date or postage meter date on the envelope is
15
              more than one day after the date of deposit for mailing contained in this affidavit.
16        a   (BY PERSONAL SERVICE) I caused to be delivered each such document by hand to each
              addressee above.                        •
''
J_'
         a    (BY CERTIFIED MAIL - CCP §1020, et seq.) I caused said document(s) to be deposited
18
              with the United States Mail, postage prepaid, return receipt requested, signed by
              addressee that said documents were received.
19       a    (BY OVERNIGHT DELIVERY) l caused a true copy of each document, placed in a
              sealed envelope with delivery fees provided for, to be deposited in a box regularly
20
              maintained by U.S. Postal Service (USPS). I am readily familiar with this firm's practice
21            for collection and processing of documents for overnight delivery and know that in the
              ordinary course of business practice the document(s) described above will be deposited
22
              in a box or other facility regularly maintained by USPS or delivered to a courier or driver
': ·)
L, -.J
              authorized by USPS to receive documents on the same date it is placed for collection.
         a    (BY FACSIMILE) By use of facsimile machine number (323) 372-3589, I served a copy
.24
              of the within document(s) on the above interested parties at the facsimile numbers listed
25            above. The transmission was reported as complete and without error. The transmission report
              was properly issued by the transmitti~g facsimile machine.
26

27
         K    (BY ELECTRONIC SERVICE) Based on a court order or an agreement of the parties to
              accept service by electronic transmission, I caused the documents to be sent to the persons at
              their electronic notification addresses. I did not receive, within a reasonable time after the
28            transmission, any electronic message or other indication that the transmission
              was unsuccessful.
               Executed on August 28, 2018, in Los Angeles, CA. I declare under penalty of perjury under the
               laws of the State of California that the above is true and correct.

                                                              ~;;:;3~~
                                                                William D. Gold~~,.--...,,;,-.--,--
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 30 of 64 Page ID #:1588




                                                  Exhibit “B”
Case 2:18-cv-02503-FMO-JC Document 63   Filed 10/17/18 Page 31 of 64 Page ID #:1589
                                   LAW OFFICES OF
                                        WILLIAM D. GOLDSTEIN
                                               4030 Sawtelle Blvd.
                                          LOS ANGELES, CALIFORNIA 90066
                                           TELEPHONE: (310) 437-0108
                                            FACSIMILE: (323) 372-3589

                                    E-MAIL: WDGOLDSTEIN@WDGOLDSTEIN.COM



                                            October 1, 2018

                                   MEET AND CONFER LETTER

  ELEONORA DE GRAY                                                        Via Email: infodegray@gmail.com
  OFFICIAL RUNWAY MAGAZINE
  23-25, rue Jean Jacques Rousseau
  75001 Paris, France

  Dear Ms. De Gray:

        Your Discovery responses are past due. This letter is intended to conform with both the
  FRCP and Local Rule 37-1 related to the required Meet and Confer process prior to the filing of
  Motions to Compel, et al under FRCP Rule 37.

         Please be aware that as pertains to the Requests for Admission served August 28, 2018,
  pursuant to Federal Rules of Civil Procedure 36, and as noted in the first instruction included
  with the requests, “Each matter is admitted unless, within 30 days after service of this Request,
  DE GRAY serves a written answer or objection addressed to the matter, signed by DE GRAY.”
  As no responses at all have been received these, requests are heretofore deemed admitted.

          Please advise this office as soon as is possible, if it is your intent to provide responses to
  the Plaintiff’s Requests for the Identification and Production of Documents and Things as served
  upon you pursuant to Federal Rules of Civil Procedure 34.

           While I am aware that you have filed a Motion for a Protective Order related to these
  discovery requests, please be aware that once said Motion is denied, it is the intent for this office
  to file the appropriate Motions under FRCP Rule 37 requesting responses without objection and
  sanctions, unless you engage in a meaningful, legal objection based and respectful Meet and
  Confer processes at this time.

         Nothing herein is a waiver of any of my client’s rights, all of which are expressly
  reserved herein.

  Sincerely:


  William D. Goldstein
  Attorney for Runway TV, LLC
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 32 of 64 Page ID #:1590




                                                  Exhibit “C”
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 33 of 64 Page ID #:1591




                                      ELEONORA DE GRAY
                                 OFFICIAL RUNWAY MAGAZINE
                              23/25 RUE JEAN JACQUES ROUSSEAU
                                      75001 PARIS, FRANCE
                                   INFODEGRAY@GMAIL.COM
                                 www.RUNWAYMAGAZINES.com


Law Offices of Willian D. Goldstein
William D. Goldstein (SBN. 279723)
4030 Sawtelle Blvd.
Los Angeles, CA 90066-5408

                                           October 1st, 2018

Mr Goldstein,
The purpose of your letter addressed to me isn't very clear. What exactly you are requesting? And what
information you'd like to have “as soon as possible”?
I filed Motion for protective Order to the Court in September 17, 2018.
I filed Motion to Dismiss for insufficient service September 11, 2018.
The Court didn't decide these motions yet. Please consult the scheduled events for these motions.
So nothing has been “deemed admitted”, and nothing will be send to you, as Motion for protective
order has been filed before 28 days time period has expired according to FRCP.

Please note that your request for admission and request for production documents and things,
additionally with my motion for protective order has been submitted to LAPD to the case of Mr
Buccelli, to who you refer as partner of your client. And based on this information you requested my
copyrighted materials and confidential contracts of partners and distribution. This information also has
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 34 of 64 Page ID #:1592


been provided to LAPD. If LAPD finds it necessary to investigate involvement of your client into
activities of Mr Buccelli you'll be contacted by LAPD Detective investigating this case.


October 1st, 2018
Paris, France




Eleonora de Gray
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 35 of 64 Page ID #:1593




                                                 Exhibit “D”
Case 2:18-cv-02503-FMO-JC Document 63   Filed 10/17/18 Page 36 of 64 Page ID #:1594
                                   LAW OFFICES OF
                                        WILLIAM D. GOLDSTEIN
                                               4030 Sawtelle Blvd.
                                          LOS ANGELES, CALIFORNIA 90066
                                           TELEPHONE: (310) 437-0108
                                            FACSIMILE: (323) 372-3589

                                   E-MAIL: WDGOLDSTEIN@WDGOLDSTEIN.COM



                                            October 1, 2018

                                   MEET AND CONFER LETTER

  ELEONORA DE GRAY                                                        Via Email: infodegray@gmail.com
  OFFICIAL RUNWAY MAGAZINE
  23-25, rue Jean Jacques Rousseau
  75001 Paris, France

  Dear Ms. De Gray:

          The purpose of a Meet & Confer is to attempt to resolve differences and avoid the Courts
  participation in discovery. As such, since I have received no response to date, I have asked if it is
  your intention to respond to the discovery served.

          As to your Motions, they were both filed with a total disregard to the FRCP and Local
  Rules, not to mention the Judges order as to a second Motion to Dismiss, I would suggest you do
  not hold your breath while you await their being granted. These issues were pointed out in the
  respective oppositions.

          Once a ruling is obtained on the Protective order, I do not believe that the Court will
  grant you additional time to respond, hence any responses will be late. Again, I ask you if you
  intend to respond to the discovery? And if so, when? Do you have any legally based objections
  to specific discovery requests? If so, please enumerate them within the specific grounds of FRCP
  Rule 34, the Federal Rules of Evidence and the instructions included with the requests.

         Nothing herein is a waiver of any of my client’s rights, all of which are expressly
  reserved herein.

  Sincerely:


  William D. Goldstein
  Attorney for Runway TV, LLC
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 37 of 64 Page ID #:1595




                                                  Exhibit “E”
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 38 of 64 Page ID #:1596




                                     ELEONORA DE GRAY
                                OFFICIAL RUNWAY MAGAZINE
                             23/25 RUE JEAN JACQUES ROUSSEAU
                                     75001 PARIS, FRANCE
                                  INFODEGRAY@GMAIL.COM
                                www.RUNWAYMAGAZINES.com


Law Offices of Willian D. Goldstein
William D. Goldstein (SBN. 279723)
4030 Sawtelle Blvd.
Los Angeles, CA 90066-5408

                                          October 1st, 2018




Mr Goldstein,
I already understood that you are ruling for the Court on your own. Although Court doesn't decide
motions based on “grammar” errors, but based on provided evidence and material facts.
Personally I'll follow the Court Orders, and take my actions accordingly. All my objections,
disagreements, evidence of your abusive actions described in Motion to Dismiss, Motion for Protective
Order, and Motion for Sanctions.
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 39 of 64 Page ID #:1597




October 1st, 2018
Paris, France




Eleonora de Gray
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 40 of 64 Page ID #:1598




                                                  Exhibit “F”
Case 2:18-cv-02503-FMO-JC Document 63   Filed 10/17/18 Page 41 of 64 Page ID #:1599
                                   LAW OFFICES OF
                                       WILLIAM D. GOLDSTEIN
                                              4030 Sawtelle Blvd.
                                         LOS ANGELES, CALIFORNIA 90066
                                          TELEPHONE: (310) 437-0108
                                           FACSIMILE: (323) 372-3589

                                   E-MAIL: WDGOLDSTEIN@WDGOLDSTEIN.COM



                                           October 1, 2018

                                  MEET AND CONFER LETTER

  ELEONORA DE GRAY                                                       Via Email: infodegray@gmail.com
  OFFICIAL RUNWAY MAGAZINE
  23-25, rue Jean Jacques Rousseau
  75001 Paris, France

  Dear Ms. De Gray:

          I would hope that you will follow the rulings of the Court. That said the FRCP rules 34 &
  36 are specific to what an objection must contain, and the Federal Rules of Evidence specify
  what is objectionable and the bases for said objections. Your opinion of what you consider your
  objections, disagreements, evidence, abusive actions and motion for sanctions are not based in
  law and are not grounds for objections.

         The purpose of a Meet and Confer process is to work out differences between ourselves
  and not take up the Courts time with them. That said, objections must be specific to individual
  requests and be based on the Federal Rules of Evidence and comport with the requirements of
  Rule 34 and 36 respectivly.

          It is not my place or duty to instruct you in the law. I am however, required to Meet and
  Confer based on legal principals specific to each request, if you are a willing participant. Are you
  willing to do so?

         Nothing herein is a waiver of any of my client’s rights, all of which are expressly
  reserved herein.

  Sincerely:


  William D. Goldstein
  Attorney for Runway TV, LLC
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 42 of 64 Page ID #:1600




                                                 Exhibit “G”
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 43 of 64 Page ID #:1601




                                     ELEONORA DE GRAY
                                OFFICIAL RUNWAY MAGAZINE
                             23/25 RUE JEAN JACQUES ROUSSEAU
                                     75001 PARIS, FRANCE
                                  INFODEGRAY@GMAIL.COM
                                www.RUNWAYMAGAZINES.com


Law Offices of Willian D. Goldstein
William D. Goldstein (SBN. 279723)
4030 Sawtelle Blvd.
Los Angeles, CA 90066-5408

                                          October 3, 2018


Mr Goldstein,
I formally inform you that you are raising HARRASMENT issue ones again. I already responded you 3
times about discovery – we'll proceed with discovery AFTER OCTOBER 18, 2018. Discovery usually
conducted and follows Court Order about HOW DISCOVERY SHOULD BE MADE. THIS IS
ACCORDING TO FEDERAL RULES.
If you'll continue harassment I'll be obliged to submit your harassing and intimidating letters in
ADDEMDUM in corresponding Motions.

ONES AGAIN all specific issues related to discovery and disagreements listed in Motion for Protective
Order. It is on English. Please let me know if I need to translate it for you to any other language.
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 44 of 64 Page ID #:1602


October 3, 2018
Paris, France




Eleonora de Gray
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 45 of 64 Page ID #:1603




                                                 Exhibit “H”
Case 2:18-cv-02503-FMO-JC Document 63   Filed 10/17/18 Page 46 of 64 Page ID #:1604
                                   LAW OFFICES OF
                                       WILLIAM D. GOLDSTEIN
                                              4030 Sawtelle Blvd.
                                         LOS ANGELES, CALIFORNIA 90066
                                          TELEPHONE: (310) 437-0108
                                           FACSIMILE: (323) 372-3589

                                   E-MAIL: WDGOLDSTEIN@WDGOLDSTEIN.COM



                                           October 3, 2018

                                  MEET AND CONFER LETTER



  ELEONORA DE GRAY                                                       Via Email: infodegray@gmail.com
  OFFICIAL RUNWAY MAGAZINE
  23-25, rue Jean Jacques Rousseau
  75001 Paris, France

  Dear Ms. De Gray:

          Please be aware that your having filed 3 motion in the past month does not relieve you of
  your responsibilities under the FRCP and Local Rules. As such, in accordance with the Local
  Rule 37-1, I would like to schedule a telephonic Meet and Confer no later than October 12, 2018
  as discussed in my letter yesterday. I am willing to call you at any time between 6:00AM and
  6:00PM California time (GMT-8). The purpose of the call is to discuss any legally based
  objections to specific discovery requests.

         To date, you have not referenced any specific issues related to discovery. Rather you
  have said your objections were “disagreements, evidence, abusive actions and motion for
  sanctions.” These are not maters for discovery objections nor are they specific to any individual
  Discovery Request. As stated in my previous Emailed letters, we are required to participate in a
  meaningful, legal objection based and respectful Meet and Confer processes.

          This call is NOT to discuss our mutual beliefs and arguments related to the Complaint or
  other Pleadings or Filings. It is specific to legally based objections to any individual discovery
  requests.

         Nothing herein is a waiver of any of my client’s rights, all of which are expressly
  reserved herein.

  Sincerely:


  William D. Goldstein
  Attorney for Runway TV, LLC
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 47 of 64 Page ID #:1605




                                                    Exhibit “I”
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 48 of 64 Page ID #:1606




                                      ELEONORA DE GRAY
                                 OFFICIAL RUNWAY MAGAZINE
                              23/25 RUE JEAN JACQUES ROUSSEAU
                                      75001 PARIS, FRANCE
                                   INFODEGRAY@GMAIL.COM
                                 www.RUNWAYMAGAZINES.com


Law Offices of Willian D. Goldstein
William D. Goldstein (SBN. 279723)
4030 Sawtelle Blvd.
Los Angeles, CA 90066-5408

                                            October 4, 2018


Mr Goldstein,
Harassment issue raises when you are continue during 2 days in 6 letters to send the same demand,
even when you demand about Meet and Confer has been already answered 3 times. This is a 4th time
for you: YES, I'M WAITING FOR THE COURT ORDERS, YES, I ACT ACCORDINGLY, AT THE
PRESENT TIME COURT DIDN'T GIVE ANY INSTRUCTIONS HOW DISCOVERY SHOULD BE
MADE, MOTION TO DISMISS AND MOTION FOR PROTECTIVE ORDER ARE PENDING. You
can't start discovery as you did without specific Court Order. Sending 6 letters with the same demand is
HARRASMENT. Please consult definition of HARRASMENT.
ONES AGAIN I FORMALLY INFORM YOU THAT YOU RAISED HARRASMENT ISSUE BY
SENDING ME 6 EMAILS DURING 2 DAYS WITH DEMADS AFTER YOU RECEIVED MY
ANSWER.
My Motion for Protective Order specifies each and every issue with the requests you sent to me, point
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 49 of 64 Page ID #:1607


by point. If you read it – it might help.
Concerning my Motions. I don't see any violation of Court Order in filing any of my Motion or Federal
Rules. I, Eleonora de Gray, Pro Per filed an Answer and 3 Motions, EURL ELEONORA DE GRAY has
never entered into the process, as not me nor my company has been served properly.
I'm glad that you insured yourself that my Motions will be denied based on number of pages or
requests to the Court to give me the date for the hearing. Although there's no reference you can find
about that Court denied motions because of that (talking about RIDICULOUS), with disregard to
presented evidence and material facts. Per say, these are not even minor violations – simply, no
violations at all. It is not very clear what exactly you are talking about. So prepare yourself for the BIG
SURPRISE.

Ones again I'm giving you last WARNING – you next letter, together with all 6 previous letter will be
filed like ADENDUMS to appropriate Motions as a display of HARRASMENT issue.

October 4, 2018
Paris, France




Eleonora de Gray
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 50 of 64 Page ID #:1608




                                                   Exhibit “J”
Case 2:18-cv-02503-FMO-JC Document 63   Filed 10/17/18 Page 51 of 64 Page ID #:1609
                                   LAW OFFICES OF
                                        WILLIAM D. GOLDSTEIN
                                               4030 Sawtelle Blvd.
                                          LOS ANGELES, CALIFORNIA 90066
                                           TELEPHONE: (310) 437-0108
                                            FACSIMILE: (323) 372-3589

                                   E-MAIL: WDGOLDSTEIN@WDGOLDSTEIN.COM



                                            October 3, 2018

                                   MEET AND CONFER LETTER



  ELEONORA DE GRAY                                                        Via Email: infodegray@gmail.com
  OFFICIAL RUNWAY MAGAZINE
  23-25, rue Jean Jacques Rousseau
  75001 Paris, France

  Dear Ms. De Gray:

          A Meet and Confer letter is not harassment. The FRCP and Local rules do not grant an
  extension for discovery responses when Motions are pending unless ordered by the Court. The
  Local Rules require that I attempt to set up a telephonic Meet and Confer related to Discovery
  issues. If one is not allowed by a party after 10 days I am entitled to file the appropriate Motion.

          Your Motion for a Protective order does not specify any single discovery request or issue
  along with your specific legal objection. I have stated this numerous times. I have advised you
  where to look for acceptable objections and where to look for the specific requirements for
  objections. This is much more than I am required to do and did so only out of a sense of fair play
  as you are not an attorney.

          If it is your choice to wait till your Motions filed in violation of the FRCP, Local Rules
  and Orders of this Court to be heard, rather than Meet & Confer, that is your choice. That said,
  expect a Motion to Compel and Request for Sanctions in full compliance with Local Rule 37-1
  on the 17th of the Month or sooner if the Motion is Denied in chambers.

         Nothing herein is a waiver of any of my client’s rights, all of which are expressly
  reserved herein.

  Sincerely:


  William D. Goldstein
  Attorney for Runway TV, LLC
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 52 of 64 Page ID #:1610




                                                  Exhibit “K”
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 53 of 64 Page ID #:1611

                                           October 2, 2018

                                  MEET AND CONFER LETTER



  ELEONORA DE GRAY                                             Via Email: infodegray@gmail.com
  OFFICIAL RUNWAY MAGAZINE
  23-25, rue Jean Jacques Rousseau
  75001 Paris, France

  Dear Ms. De Gray:

         Your Motion for a Protective Order has been denied for the specific reasons stated in my
  opposition. I enclose a copy for your immediate and hopefully careful reading. Of particular note
  included in the ruling is a repetition for the Judges initial order in this case:

          “Meanwhile, on April 16, 2018, the District Judge issued an Order Setting Scheduling
  Conference (“April Order”) which, among other things: (1) notified the parties that “[t]he court
  allows discovery to commence as soon as the first answer or motion to dismiss is filed[,]” and
  that “discovery shall not be stayed while any motion is pending, including any motion to
  dismiss and/or motion for protective order”; and (2) directed the parties to “conduct any
  necessary discovery as soon as possible[.]” (Docket No. 11, April Order at 5, ¶ 5) (emphasis in
  original).”

          I again request that you state with specificity and in writing any legal objections you have
  with any specific Discovery Request and that you provide me a day and time prior to Wednesday
  October 17, 2018 (that is an extension of 5 days beyond the legal requirement) to discuss any
  legal objections to specific Requests.

          I am willing to call you at any time between 6:00AM and 6:00PM California time (GMT-
  8). Remember, the purpose of the call is to discuss, as referenced in my 6 previous Emails, any
  legally based objections to specific discovery requests.

         To date, you have not referenced any specific issues related to discovery. Rather you
  have said your objections were “disagreements, evidence, abusive actions and motion for
  sanctions.” These are not maters for discovery objections nor are they specific to any individual
  Discovery Request. As stated in my previous Emailed letters, we are required to participate in a
  meaningful, legal objection based and respectful Meet and Confer processes.

          This call is NOT to discuss our mutual beliefs and arguments related to the Complaint or
  other Pleadings or Filings. It is specific to legally based objections to any individual discovery
  requests.

         Please advise me your written objection ASAP as this will greatly assist us both when we
  have our required phone discussion prior to October 14, 2018.
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 54 of 64 Page ID #:1612
  Eleonora De Gray
  October 12, 2018
  pg. 2


         Nothing herein is a waiver of any of my client’s rights, all of which are expressly
  reserved herein.

  Sincerely:


  William D. Goldstein
  Attorney for Runway TV, LLC
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 55 of 64 Page ID #:1613




                                                   Exhibit “L”
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 56 of 64 Page ID #:1614




                                     ELEONORA DE GRAY
                                OFFICIAL RUNWAY MAGAZINE
                             23/25 RUE JEAN JACQUES ROUSSEAU
                                     75001 PARIS, FRANCE
                                  INFODEGRAY@GMAIL.COM
                                www.RUNWAYMAGAZINES.com


Law Offices of Willian D. Goldstein
William D. Goldstein (SBN. 279723)
4030 Sawtelle Blvd.
Los Angeles, CA 90066-5408

                                          October 15, 2018


Mr Goldstein,
My motion for protective Order has been denied as judge didn't abusive in Meet and Confer even
Motion to Dismiss is pending, and not because I asked Court to give a date for the Motion. Although I
believe you noticed that your request has been UNJUST and denied.

PLEASE NOTE that I'm living in Paris, France, which is 9h ahead of California.
PLEASE NOTE that working time in France (as well as in USA) is
MONDAY – FRIDAY, from 9am to 6pm.
I'm not available other time.
PLEASE NOTE that 5 legal days EXCLUDE weekends and national holidays.

PLEASE NOTE that I responded to you for all your emails.
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 57 of 64 Page ID #:1615


Additionally please specify “legal objection based and respectful Meet and Confer processes ” . As it is
not clear to me. Definition would be much appreciated.
Again I encourage you to read my Motion for protective Order , as all disagreements listed there, as I
said to you every time in my 5 emails.

Additionally I formally ask you to SEND ME BY POST CONTRACT WITH ORIGINAL
SIGNATURE OF MR MAZZOTTA, as this contract you presented to the Court, and this contract has
never been send to me, and I have no original copy with signature of your client.
Address :
Eleonora de Gray
23-25 rue Jean Jacques Rousseau
75001 Paris
France

Kind regards

October 15, 2018
Paris, France




Eleonora de Gray
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 58 of 64 Page ID #:1616




                                               Exhibit “M”
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 59 of 64 Page ID #:1617

                                          October 15, 2018

                                  MEET AND CONFER LETTER



  ELEONORA DE GRAY                                             Via Email: infodegray@gmail.com
  OFFICIAL RUNWAY MAGAZINE
  23-25, rue Jean Jacques Rousseau
  75001 Paris, France

  Dear Ms. De Gray:

          I will call you Wednesday afternoon (October 17, 2018) at approximately 4:00 PM Paris
  time (8:00 AM Los Angeles Time). I again request that you state with specificity and in writing
  any legal objections you have with any specific Discovery Request to facilitate our conversation
  rather than have to discuss in detail each of the Document Requests on the phone. This will limit
  the time required to finish the call.

          This call is NOT to discuss our mutual beliefs and arguments related to the Complaint or
  other Pleadings or Filings. It is specific to legally based objections to any individual discovery
  requests.

         Please be aware that as pertains to the Requests for Admission served August 28, 2018,
  pursuant to Federal Rules of Civil Procedure 36, and as noted in the first instruction included
  with the requests, “Each matter is admitted unless, within 30 days after service of this Request,
  DE GRAY serves a written answer or objection addressed to the matter, signed by DE GRAY.”
  As no responses at all have been received these, requests are heretofore deemed admitted. I will
  so move the Court.

          It is not my place, nor is there time, for me to provide you an education as to proper
  Legal Objections to Discovery Requests as you have requested. You have had the requests for
  over 6 weeks. I would strongly suggest you research the matter quickly and return your
  objections specific to each of the Document Requests prior to the scheduled conversation.

          I will, however, give you an example: Were I to request copies of each of your children’s
  birth certificates you might object as follows.

          Objection: Irrelevant. The request seeks irrelevant information. "Relevant evidence" is
  "Evidence having any tendency to make the existence of any fact that is of consequence to the
  determination of an action more probable or less probable than it would be without the
  evidence." FRE Rule 401; United States v. Boulware, 384 F.3d 794,805 (9th Cir. 2004). Here the
  Request has no baring on the matters at issue in this complaint. The discovery information
  sought is irrelevant to the subject matter of the action and is neither (1) admissible nor (2)
  reasonably calculated to lead to discovery of admissible evidence. Not withstanding the stated
  objection, all documents in the possession, custody or control of this Defendant responsive to
  this document request will be provided.
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 60 of 64 Page ID #:1618
  Eleonora De Gray
  October 15, 2018
  pg. 2




          As to what respectful means, you are an adult. I do not need to explain to you what being
  respectful to another individual in a conversation means. I will, however, assure you that should
  there be any name calling or accusations of impropriety, I will immediately hang up the phone.
  You have made a habit of calling me names and alleging I have violated ethical and legal norms
  in your pleadings. This is inappropriate. If you engage in this behavior on the phone, the Meet
  and Confer will end abruptly.

         I have read carefully all of your Court filings. Not a single one poses a legal objection.
  Even the Judge ruling on your Motion for a Protective order was not sure what you were
  requesting or why. She politely stated this in her ruling, “to the extent the Motion is liberally
  construed to argue that De Gray should not be required to respond to the Discovery Requests…”

        Generally, this is understood to mean that while the Motion does not state exactly what is
  wanted, the Judge believed that it was a request to avoid responding to discovery.

         Further, she stated: “either because the operative First Amended Complaint assertedly
  lacks merit or because her Pending Motion to Dismiss assertedly has merit, such matters are not
  appropriate for resolution by this court...” This means that the assertions made do not apply to
  discovery requests.

         Please provide me your written objections, specific to each Document Request prior to
  the time set for our telephonic Meet and Confer conference.

         Nothing herein is a waiver of any of my client’s rights, all of which are expressly
  reserved herein.

  Sincerely:


  William D. Goldstein
  Attorney for Runway TV, LLC
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 61 of 64 Page ID #:1619




                                                 Exhibit “N”
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 62 of 64 Page ID #:1620

                                                LAW OFFICES OF
                                       WILLIAM D. GOLDSTEIN
                                              4030 Sawtelle Blvd.
                                         LOS ANGELES, CALIFORNIA 90066
                                          TELEPHONE: (310) 437-0108
                                           FACSIMILE: (323) 372-3589

                                   E-MAIL: WDGOLDSTEIN@WDGOLDSTEIN.COM



                                           October 16, 2018

                                  MEET AND CONFER LETTER



  ELEONORA DE GRAY                                                       Via Email: infodegray@gmail.com
  OFFICIAL RUNWAY MAGAZINE
  23-25, rue Jean Jacques Rousseau
  75001 Paris, France

  Dear Ms. De Gray:

          In my letter of October 2, 2018 (Meet and Confer IV) I requested that we set a time for a
  phone call within the following 10 days. You refused. You thereafter refused the four additional
  requests for this Court Required Meet and Confer telephonic discussion. Yesterday (October 15,
  2018) you stated you were available for this call Monday thru Friday 9:00 AM thru 6:00 PM
  Paris time. I am only obligated to attempt a Meet and Confer call for 10 days (till October 12,
  2018). I graciously allowed a 5-day extension of that time and set a call for the 17th to allow you
  2 days to assemble your objections. You have now refused to meet that deadline.

           As such I am now free to file my Motion to Compel responses without objections and
  Motion to Deem Requests for Admissions, admitted. As was stated in the Judges scheduling
  order from April 16, 2018, “discovery shall not be stayed while any motion is pending,
  including any motion to dismiss and/or motion for protective order” as such the 30 days in which
  to respond to Requests for Admission has expired. Federal Rules of Civil Procedure 36, as noted
  in the first instruction included with the requests states, “Each matter is admitted unless, within
  30 days after service of this Request, the Party serves a written answer or objection addressed to
  the matter, signed by the Party.” As no responses at all have been received these, requests are
  heretofore deemed admitted.

          By you letter it appears that you have chosen to ignore my advice to research objection to
  Discovery Requests. Irrelevant, is but one of over a dozen possible objections. It is not applicable
  to every request served by a party in Discovery. You have also not examined the Local Rules
  despite them being cited in many of my objections and in Court’s Orders and Rulings. You have
  repeatedly ignored Local Rule 37-1 et. seq. related to the Meet and Confer process prior to the
  filing of a motion. This was one of the reasons your last 2 Motions were denied. It will also be
  one of the reasons your 2nd Motion to Dismiss will be denied.
Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 63 of 64 Page ID #:1621
  Eleonora De Gray
  October 16, 2018
  pg. 2




          Your refusal to timely provide me written objections and telephonically Meet and Confer
  15 days after the written request was made, fulfills with my responsibilities under Local Rule 37-
  1 et. seq. prior to filing a motion.

         As to the other matters in you latest letter:

         All filed lawsuits in the United States are public record, unless filed under seal. I did not
  personally distribute a copy of the suit to anyone. If this was done it was without my knowledge
  or consent. I personally instruct all my clients not to discuss any suits, evidence or allegations
  with anyone other than myself. That said, I have no personal control of what others do.

          As to your request for the original of the agreement between the parties, it is not in the
  proper form for a discovery request, nor would it be granted were it proper. Rather, a true and
  correct copy provided under penalty of perjury would be provided as required. OR, were you to
  serve discovery properly, you could request a specific time and date wherein you could
  personally or have your representative, appear at my client’s place of business to examine
  requested documents and/or photograph them. Again, as you choose to represent yourself pro se,
  you are obligated to follow the same regulations as any licensed attorney under the FRCP and
  Local Rules.

          Finally, you have decided to continue your abusive discourse by calling me a liar 10
  times in your latest Meet and Confer letter. You accuse me of lying by including a standard DOE
  argument in the Complaint. You accuse me of lying by including a standard Alter Ego argument
  in the Complaint. These are not personal affronts. They are part of the practice of law in the
  United States. Complaints are a compilation of allegations based on the representations of the
  Plaintiff and the documents and information they provide. These allegations must be proven in
  Court with admissible evidence for a verdict in the Plaintiff’s favor. Discovery is served to assist
  a party in obtaining such evidence. The allegations are not intended to be proof in and of
  themselves. They are not, in this case, a statement under oath, hence not perjury. Yet you
  continually accuse me of that crime as well.

         Nothing herein is a waiver of any of my client’s rights, all of which are expressly
  reserved herein.

  Sincerely:


  William D. Goldstein
  Attorney for Runway TV, LLC
     Case 2:18-cv-02503-FMO-JC Document 63 Filed 10/17/18 Page 64 of 64 Page ID #:1622


1                                              PROOF OF SERVICE
2    I, the undersigned, declare as follows:
3
     I am employed in the County of Los Angeles, State of California. I am over the age of 18
4    years, and not a party to the within action. I am an employee of or agent for LAW OFFICES
     OF WILLIAM D. GOLDSTEIN, whose business address is 4030 Sawtelle Blvd., Los
5    Angeles, CA 90066.
6
          On October 17, 2018 I served the foregoing document(s): PLAINTIFF’S NOTICE OF
7    MOTION AND MOTION TO COMPEL WITHOUT OBJECTIONS RESPONSES TO
     REQUESTS FOR THE IDENTIFICATION AND PRODUCTION OF DOCUMENTS AND
8    THINGS, SET 1; DECLARATION OF WILLIAM D. GOLDSTEIN AND REQUEST FOR
     SANCTIONS to the following party(ies) in this action addressed as follows:
9
                                     Elenora de Gray/EURL Elenora de Gray
10                                        infodegray@gmail.com

11

12         (BY MAIL) I caused a true copy of each document, placed in a sealed envelope with
           postage fully paid, to be placed in the United States mail at Los Angeles, California.
13
           I am "readily familiar" with this firm's business practice for collection and processing of
14         mail, that in the ordinary course of business said document(s) would be deposited with
           the U.S. Postal Service on that same day. I understand that the service shall be
15
           presumed invalid if the postal cancellation date or postage meter date on the envelope is
16         more than one day after the date of deposit for mailing contained in this affidavit.
          (BY CERTIFIED MAIL – CCP §1020, et seq.) I caused said document(s) to be deposited
17         with the United States Mail, postage prepaid, return receipt requested, signed by
18         addressee that said documents were received.
          (BY OVERNIGHT DELIVERY) I caused a true copy of each document, placed in a
19         sealed envelope with delivery fees provided for, to be deposited in a box regularly
           maintained by U.S. Postal Service (USPS). I am readily familiar with this firm's practice
20
           for collection and processing of documents for overnight delivery and know that in the
21         ordinary course of business practice the document(s) described above will be deposited
           in a box or other facility regularly maintained by USPS or delivered to a courier or driver
22
           authorized by USPS to receive documents on the same date it is placed for collection.
23        (BY FACSIMILE) By use of facsimile machine number (323) 372-3589, I served a copy
           of the within document(s) on the above interested parties at the facsimile numbers listed
24
           above. The transmission was reported as complete and without error. The transmission report
25         was properly issued by the transmitting facsimile machine.
     X     (BY ELECTRONIC SERVICE) Based on a court order or an agreement of the parties to
26         accept service by electronic transmission, I caused the documents to be sent to the persons at
27
           their electronic notification addresses. I did not receive, within a reasonable time after the
           transmission, any electronic message or other indication that the transmission
28         was unsuccessful.

           Executed on October 17, 2018, in Los Angeles, CA. I declare under penalty of perjury under the
           laws of the State of California that the above is true and correct.

                                                                     _________________
                                                                     William D. Goldstein
